DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    617
    891
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    605
    media_image2.png
    Greyscale

Election of Species
This application contains claims and/or disclosure directed to the following patentably distinct, mutually exclusive species:
Species
Corresponding Drawing Figures
1
1A-1B
2
1C-1D


Applicant’s election without traverse is again acknowledged:

    PNG
    media_image3.png
    465
    685
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“filtering sheets” differ from the newly added “substrate.” In this regard, it is unclear how the claimed “filter sheets,” which are said to be ”disposed on an internal sidewall of the housing,” while the “substrate” is said to be “extending from the internal sidewall” differ from each other or represent two different components. Beyond the lack of clarity between “filtering sheets” and “substrate,” the distinction between “extending from” and “disposed on,” is also unclear.
In claim 19, it is unclear what is intended by the language “bristle-like” intends.
The phrase "bristle-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "bristle-like"), thereby rendering the scope of the claim(s) unascertainable.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120" and "121" have both been used to designate the same structure.  

    PNG
    media_image4.png
    650
    962
    media_image4.png
    Greyscale

“filter sheet” and the “substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter will be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
In view of the arguments, the art rejections are withdrawn since the previously applied prior art does not appear to disclose “filtering sheets” and a “substrate.”
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776